Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The Claims 2 and 7 are canceled.
Claims 1, 3-6 and 8 are rejected under 101 Rejection.

Remarks

Applicant’s arguments, filed (04/01/2021), with respect to pending claims 1, 3-6 and 8 and have been fully considered, but they are not persuasive.
Arguments

The Applicant Argues (Page 7, lines 20-25, Page 8, lines 4-7):
“Claim 1 defines the “determining the actual water cut rising rates and water cuts of the oil reservoir”, which correspond to a specific executing hardware “an actual-data plotting module, which is configured to determine the actual water cut rising rates and water cuts of the oil reservoir”. This technical features in claim 1 are executed by specific parts and have a certain executing rules. Therefore, according to the MPEP 2106(l)(a)-(d), what is claimed in claim 1 is not an abstract idea.”

 The Examiner Respectfully disagree, because the limitation of “determining the actual water cut rising rates and water cuts of the oil reservoir” is equivalent of a mathematical concepts-mathematical formulas or equation (see specification Pages 4 and 5).  Further the claim language “plotting a scatterplot” does not appear to be the action of making a physical copy of a plot, but rather generating data in a form to be used in further 
Further if the claim is amended to explicitly create a physical graph, the steps of plotting a scatter plot of the actual water cut rising rates and water cuts of the oil reservoir is well-known, routine and conventional steps of plotting data in the relevant art as evidence provide by the Al-Ghamdi (Pat.7059180)
and Kaichun Yu "A method to calculate reasonable water injection rate for M oilfield" see Fig. 1, Pages 1005, 1006, 1008 and 1009 and Table 4.
The claims 1 and 6 and specification does not contain support for the alleged improvements, for example any specific executing hardware.
The specification just contains a general processor of a general purpose computer, and not any specific hardware. The Fig.1 illustrates the plotting module, determining module, which are corresponds to the software.


Claim Rejections - 35 USC §101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-6 and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more as addressed below.

The new 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (Vol. 84 No. 4, Jan 7, 2019 pp 50-57) has been applied and the claims are deemed as being patent ineligible.

Under Step 2A Prong 1, the independent claim 1 all include abstract ideas as highlighted (using a bold font) shown below.

“Claim 1, a method for predicting the change in the water cut rising rate in a water-drive oil reservoir, comprising:
determining the actual water cut rising rates and water cuts of the oil reservoir, plotting a scatter plot of the actual water cut rising rates and water cuts of the oil reservoir;
      fitting the scatter plot of the actual water cut rising rates and water cuts of the oil reservoir to a relationship between the water cut rising rate and the water cut, to obtain the initial water cut of the oil reservoir, the degree of recovery of crude oil when the water cut of the oil reservoir is the initial water cut, and the ultimate recovery of crude oil when the water cut of the oil reservoir is the water cut limit; and
     deriving a relationship of change in the water cut rising rate with respect to the degree of recovery from the initial water cut of the oil reservoir, the degree of recovery of crude oil when the water cut of the oil reservoir is the initial water cut, and the ultimate recovery of crude oil when the water cut of the oil reservoir is the water cut limit, to determine the change in the water cut rising rate in the water-drive oil reservoir, wherein the relationship between the water cut rising rate and the water cut is as follows:


    PNG
    media_image1.png
    64
    291
    media_image1.png
    Greyscale

wherein 

    PNG
    media_image2.png
    47
    27
    media_image2.png
    Greyscale
 is the water cut rising rate;
fw is the water cut of the oil reservoir;
fwo is the initial water cut of the oil reservoir;
fwL is the water cut limit of the oil reservoir;
R is the degree of recovery of the oil reservoir;
 Ro is the degree of recovery of crude oil when the water cut of the oil reservoir is
fwo ;
ER is the ultimate recovery of crude oil when the water cut of the oil reservoir is the water cut limit fwL; c = ln(10).

“Claim 6, a device for predicting the change in the water cut rising rate of a water-drive oil reservoir, comprising: an actual-data plotting module, which is configured to determine the actual water cut rising rates and water cuts of the oil reservoir, and plot a scatter plot of the actual water cut rising rates and water cuts of the oil reservoir;
    a parameter determining module, which is configured to fit the scatter plot of the actual water cut rising rates and water cuts of the oil reservoir to a relationship between the water cut rising rate and the water cut, and to obtain the initial water cut of the oil reservoir, the degree of recovery of crude oil when the water cut of the oil reservoir is the initial water cut, and the ultimate recovery of crude oil when the water cut of the oil reservoir is the water cut limit; and a determining module, which is configured to derive relationship of change in the water cut rising rate with respect to the degree of recovery from the initial water cut of the oil reservoir, the degree of recovery of crude oil when the water cut of the oil reservoir is the initial water cut, and the ultimate recovery of crude oil when the water cut of the oil reservoir is the water cut limit, and to determine the change in the water cut rising rate in the water-drive oil reservoir, wherein the relationship between the water cut rising rate and the water cut is as follows:


    PNG
    media_image1.png
    64
    291
    media_image1.png
    Greyscale

wherein 

    PNG
    media_image2.png
    47
    27
    media_image2.png
    Greyscale
 is the water cut rising rate;
fw is the water cut of the oil reservoir;
fwo is the initial water cut of the oil reservoir;

fwL is the water cut limit of the oil reservoir;
R is the degree of recovery of the oil reservoir;
 Ro is the degree of recovery of crude oil when the water cut of the oil reservoir is
fwo ;
ER is the ultimate recovery of crude oil when the water cut of the oil reservoir is the water cut limit fwL; c = ln(10).”

The Abstract idea of Claims 1 and 6 considered to be equivalent of a mathematical concepts-mathematical formulas.

Under step 2A prong 2,

The claims are not directed to any practical application.
The claims 1 and 6 do not comprise any significant additional elements/steps.
1 and 6 just comprising the field of use: ’’oil reservoir” and insignificant extra solution activity of outputting data: the step of “plotting a scatter plot of the actual water cut rising rates and water cuts of the oil reservoir”.

Under step 2B,
In claims 1 and 6: the claim language “plotting a scatterplot” does not appear to be the action of making a physical copy of a plot, but rather generating data in a form to be used in further calculations, as claimed in the limitation “fitting the scatter plot”.  One does not “fit” a physical graph, only the data representation of the scatter plot.  As such there is no inherent use of a device to physically create the plot, only a generic computer to perform the abstract idea of the generation of the data describing a scatter plot.
Further if the claim is amended to explicitly create a physical graph, the steps of plotting a scatter plot of the actual water cut rising rates and water cuts of the oil reservoir is well-known, routine and conventional steps of plotting data in the relevant art as evidence provide by the Al-Ghamdi (Pat.7059180)
and Kaichun Yu "A method to calculate reasonable water injection rate for M oilfield" see Fig. 1, Pages 1005, 1006, 1008 and 1009 and Table 4.
The claims 1 and 6 and specification does not contain support for the alleged improvements, for example any specific executing hardware.

The depended claims 2-5, 7 and 8 are merely extend the details of the abstract idea of mathematical concepts or mental steps including (observation and evaluation).

Examiner note regarding the prior art of the record:

Regarding Claim 1, Al-Ghamdi (Pat.7059180) disclose a method for predicting the change in the water cut rising rate in a water-drive oil reservoir (Abstract), characterized in that the method comprises the following steps comprising:
     determining the actual water cut rising rates (Fig. 1, Abstract) and water cuts of the oil reservoir (Col. 2, lines 49-67), plotting a scatter plot of the actual water cut rising rates and water cuts of the oil reservoir (Fig. 1, where water cut in % and rate; Col. 2, lines 25-65);
    fitting the scatter plot of the actual water cut rising rates and water cuts of the oil reservoir to a relationship between the water cut rising rate and the water cut, to obtain the initial water cut of the oil reservoir (Col. 2, lines 25-65), the degree of recovery of crude oil when the water cut of the oil reservoir is the initial water cut, and the ultimate recovery of crude oil when the water cut of the oil reservoir (Col. 6, line 63, through col. 7, line 20).
The improving the areal sweep efficiency, e.g., (high sweep efficiency) cause to improve the total oil production well, e.g., the degree of recovery; and deriving a relationship of change in the water cut rising rate with respect to the degree of recovery from the initial water cut of the oil reservoir, the degree of recovery of crude oil when the water cut of the oil reservoir is the initial water cut, and the ultimate recovery of crude oil when the water cut of the oil reservoir is the water cut limit, to determine the change in the water cut rising rate in the water-drive oil reservoir (Col. 6, line 63, through col. 7, line 20).


Guan “Evaluation Method of Reservoir Producing Status Based on Cumulative Distribution Curve of Oil Displacement Efficiency” disclose oil reservoir is the water cut limit (Page 8, section 3.4. Infective Circulation Thickness: the water cut of 98% as the limit).

The Prior Art does not disclose or render obvious:
the relationship between the water cut rising rate and the water cut is as follows:


    PNG
    media_image1.png
    64
    291
    media_image1.png
    Greyscale

wherein 

    PNG
    media_image2.png
    47
    27
    media_image2.png
    Greyscale
  is the water cut rising rate;
fw is the water cut of the oil reservoir;
fwo is the initial water cut of the oil reservoir;
fwL is the water cut limit of the oil reservoir;
R is the degree of recovery of the oil reservoir;
 Ro is the degree of recovery of crude oil when the water cut of the oil reservoir is
fwo ;
R is the ultimate recovery of crude oil when the water cut of the oil reservoir is the water cut limit fwL; c = ln(10).”
The Claim 6 is analyzed as discussed with respect to claim 1.
Claims 3-5 and 8 are not rejected due to their dependency on claims 1 and 6.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. Kaichun Yu "A method to calculate reasonable water injection rate for M oilfield" see Fig. 1, Pages 1005, 1006, 1008 and 1009 and Table 4.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/KALERIA KNOX/
Examiner, Art Unit 2857

/REGIS J BETSCH/ Primary Examiner, Art Unit 2857